Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157930(20)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  IN THE MATTER OF                                                                                     Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  THERESA M. BRENNAN, JUDGE
  53rd DISTRICT COURT                                               SC: 157930
                                                                    JTC Formal Complaint No. 99

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

          On order of the Chief Justice, the motion of respondent judge to file a corrected
  brief in support of the petition is GRANTED. The corrected brief submitted on May 21,
  2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 22, 2019

                                                                               Clerk